Citation Nr: 0911218	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder. 

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  Records show the Veteran 
was provided VCAA notice by correspondence dated in February 
2005.  He was provided notice as to all elements of the 
claims in March 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In this case, service treatment records show that a May 1966 
enlistment examination revealed a normal clinical evaluation 
of the lower extremities.  A report dated October 3, 1966, 
noted the Veteran twisted his left ankle during training.  A 
diagnosis of sprained left ankle with torn ligament was 
provided.  An October 5, 1966, clinical orthopedic service 
cover sheet noted a diagnosis of left lateral ankle strain; 
however, the examiner provided diagnoses of residual old 
sprains and fractures to the ankles with some instability 
which existed prior to service.  An October 26, 1966, report 
noted that some records were not in the Veteran's chart.  In 
an April 1967 dental patient history the Veteran reported 
treatment for a broken ankle.  A May 1968 clinical report 
noted the Veteran's left ankle was originally injured during 
basic training and that he remained symptomatic with 
complaints of persistent swelling, pain, and buckling.  A 
July 1968 report indicated a history of some left ankle 
instability after the October 1966 basic training injury with 
sprains on three separate occasions requiring treatment with 
a short walking cast for three weeks each episode.  X-rays of 
the ankles showed subluxation greater on the right than the 
symptomatic left ankle.  The examiner stated the ankle 
problem appeared to be due to mild chronic laxness of the 
lateral and anterior fibular ligaments.  

VA examination in July 1970 noted a history of a left fibular 
fracture with deformity of the external malleolus with 
occasional pain, weakness, and lateral collapse.  The 
examiner stated the disorder was mild and essentially 
asymptomatic.  There was a full range of motion to the ankle.  
VA treatment records dated in June 2001 noted a history of 
left ankle fracture in service and surgery in 1966, 1968, 
1971, 1996, and 2000.  An examination of the extremities was 
grossly normal except for a left ankle deformity.  A January 
2002 report indicated a history of multiple ankle fractures 
and ankle fusion in the left ankle in 1996.  Progress notes 
dated in November 2004 and February 2005 Orthopedic revealed 
an anterior osteophyte in the ankle.  In a March 2005 
statement a fellow serviceman, M.T., recalled having seen the 
Veteran fall during basic training on or about October 1, 
1966.  He stated he later heard that the Veteran had broken 
both ankles.  

A review of the record reveals the Veteran was not provided a 
VA examination for an opinion as to the etiology of any 
present left or right ankle disorders.  The Board also notes 
that it is unclear if complete service treatment records have 
been obtained and the evidence indicates that additional 
medical treatment was provided in 1971, 1996, and 2000.  Of 
particular interest would be the hospitalization records from 
the Wilford Hall USAF Hospital for the Veteran's 
hospitalization from October 3, 1966 to October 5, 1966 for 
treatment of his left ankle.  If available, these records 
should be obtained to substantiate the Veteran's claims.  
Therefore, additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated him pertinent to the issues on 
appeal.  He should be specifically 
requested to provide information 
concerning any treatment for an ankle 
disorder in 1971, 1996, or 2000.  After 
he has signed the appropriate releases, 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for review.

2.  Appropriate action should be taken to 
secure the Veteran's complete service 
treatment records through official 
channels.  An attempt should be made to 
obtain the hospitalization records from 
the Wilford Hall USAF Hospital for the 
Veteran's hospitalization from October 3, 
1966 to October 5, 1966 for treatment of 
his left ankle.  All attempts to procure 
records and all responses should be 
documented in the file.  

3.  The Veteran should be scheduled for a 
VA medical examination for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a right or 
left ankle disorder as a result of active 
service.  The physician should also 
address whether any such disorders 
clearly existed prior to service and, if 
so, whether any increase in disability 
was clearly due to the natural progress 
of the disease.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


